DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on February 28, 2022 regarding Application No. 16/606,151.  Applicants amended claims 1 and 3 and previously canceled claims 2 and 4-10.  Claims 1 and 3 are pending.  

The instant application is a Section 371 National Stage Entry of International Application No. PCT/JP2018/014728, filed on April 6, 2018, which claims priority from Japanese Application No. JP 2017-082324, filed on April 18, 2017.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on February 28, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission (January 31, 2022 After Final Consideration Pilot Program 2.0 Request) has been entered.



Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the JP 2017-082324 application filed in Japan on April 18, 2017 has been filed.


Response to Arguments
Applicants’ arguments filed on January 31, 2022 have been fully considered but they are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp in JP 2014-135668 A (hereinafter Sharp; April 27, 2020 Information Disclosure Statement reference – an original copy and full machine translation was provided by Applicants) in view of Alameh et al. in US 2012/0046906 A1 (hereinafter Alameh), in further view of Kamhi et al. in US 2014/0006830 A1 (hereinafter Kamhi).

Regarding claim 1, Sharp teaches:
An electronic device (An electronic device A; FIGs. 1-3(d) and [0017]) comprising: 
a first proximity sensor provided on a first surface of the electronic device (a first proximity sensor 7a provided on a first front side surface of the electronic device A; FIG. 2(a), [0018], and [0021]); 
a second proximity sensor provided on a second surface of the electronic device (a second proximity sensor 7b provided on a second rear side surface of the electronic device A; FIG. 2(b), [0018], and [0021]); 
an acceleration sensor configured to determine an orientation of the electronic device (an acceleration sensor 1 configured to determine an orientation of the electronic device A; FIGs. 1 and 2(b), [0018], [0021], [0022], and [0025]); and 
a controller configured to select between first gesture detection based on a value output from the first proximity sensor and second gesture detection based on a value output from the second proximity sensor, based on the orientation of the electronic device (a controller 5 configured to select between first gesture detection based on a value output from the first proximity sensor 7a and second gesture detection based on a value output from the second proximity senor 7b, based on the orientation of the electronic device A; FIGs. 1, 4A, and 4B, [0017], and [0024]-[0027]).  
However, it is noted that Sharp does not teach:
a second proximity sensor provided on a second surface of the electronic device perpendicular to the first surface.
	Alameh teaches:
a second proximity sensor provided on a second surface of an electronic device perpendicular to a first surface (a second proximity sensor provided on a second surface, e.g., side surface 217, of an electronic device 201 perpendicular to a first surface, e.g., front surface 203; FIG. 2, [0023], and [0024]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the second proximity sensor taught by Sharp to include: the features Alameh, such that Sharp as modified teaches: the claimed features, in order to determine a side, e.g., left, right, top, or bottom side surface, of an electronic device where motion is detected when placed on a horizontal surface, such as a table (Alameh: see [0016], [0023], and [0024]).
	However, it is noted that Sharp as modified by Alameh, as particularly cited, does not teach:
wherein 
when one of the first proximity sensor and the second proximity sensor satisfies a predetermined condition, the controller selects the other one of the first proximity sensor and the second proximity sensor regardless of an output from the other one of the first proximity sensor and the second proximity sensor, and 
the predetermined condition is detection of a particular gesture.
Kamhi teaches:
wherein 
when one of a first proximity sensor and a second proximity sensor satisfies a predetermined condition, a controller selects the other one of the first proximity sensor and the second proximity sensor regardless of an output from the other one of the first proximity sensor and the second proximity sensor (wherein when one of a first proximity sensor and a second proximity sensor satisfies a predetermined condition of detection of a particular gesture, a controller 512 selects the other one of the first proximity sensor and the second proximity sensor regardless of an output from the other one of the first proximity sensor and the second proximity sensor; FIGs. 2 and 6, [0017], [0031]-[0034], and [0062], see also FIGs. 3-5), and 
the predetermined condition is detection of a particular gesture (FIG. 2 and [0031]-[0034], see also FIGs. 3 and 4).
Sharp as modified by Alameh to include: the features taught by Kamhi, such that Sharp as modified teaches: the claimed features, in order to reduce power consumption.  (Kamhi: see [0034]).

	Regarding claim 3, Sharp is modified in the same manner and for the same reasons set forth in the discussion of claim 1 above.  Thus, claim 3 is rejected under similar rationale as claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        3/10/2022